Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Bayardo (US PGPub 20040267756), in view of Lee (US PGPub 20130014093), in view of Kazami (US Patent 6321204), and further in view of Pitts (US PGPub 20100228835) failed to disclose: a system for meta-indexing, search, compliance, and test framework for software development, comprising: an indexing service comprising a plurality of programming instructions stored in the memory and operable on the processor of a computing device, wherein the programmable instructions, when operating on the processor, cause the processor to: indexing a set of source code provided over a network; perform a code audit on the indexed set of source code; store results from the code audit in a dataset; gather additional information relating to a project associated with the provided set of source code; store the additional information in the dataset; and store the dataset into memory, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Bayardo, Lee, Kazami and Pitts discloses of a system for meta-indexing, search, compliance, and test framework for software development, comprising: an indexing service comprising a plurality of programming instructions stored in the memory and operable on the processor of a computing device, wherein the programmable instructions, when operating on the processor, cause the processor to: index a set of source code provided over a network; store results from the code audit; gather additional information relating to a project associated with the provided set of source code; store the additional information in the dataset; and store the dataset into memory. 

Lee teaches there is provided a code inspection executing system for performing the code inspection of ABAP source codes according to the present invention includes an ABAP source codes grammar analyzer for analyzing the ABAP source codes as an abject of code inspection in terms of vocabulary, syntax, and signification thereof and storing analysis results in an abstract syntax tree and a data structure of a symbol table
Kazami teaches that the project management database stores data related to project codes, project titles, large business operation classifications, medium business operation classifications, business operation codes, event codes, scheduled dates, performed dates, instructors, persons in charge, purposes, targets, results, and result decisions.
Pitts teaches that said cache apparatus comprising: a storage memory for storing a dataset associated with the cache apparatus and a cache memory for storing data from the dataset and other data to be transmitted in responding to said network file-services-protocol requests, said storage memory storing said one dataset.
However, the prior art, Bayardo, Lee, Kazami and Pitts failed to disclose the following subject matter such as “performing a code audit on the indexed set of source code”

Claim 8 is the method claim, similar to the claim 1. Therefore, claims 1-14 are allowed.

. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193